DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “a memory controller circuit, including a write request queue, configured to: schedule a first set of memory accesses that includes a read turn and a write turn, wherein the first set is scheduled to consecutively execute a first number of read accesses in the read turn and to consecutively execute a second number of write accesses in the write turn, wherein the first number and the second number are determined based on a memory access efficiency of the memory circuit; update the memory access efficiency based on memory activity during the first set of memory accesses; and adjust, based on the updated memory access efficiency, the first number and the second number, wherein the adjusted first and second numbers indicate, respectively, how many read accesses and write accesses are performed in a second, subsequent set of memory accesses that includes another read turn and another write turn.” 
Claim 8 recites the following limitations: “completing, by a memory controller circuit, a read turn by executing a first number of scheduled consecutive read requests; completing, by the memory controller circuit, a write turn by executing a second number of scheduled consecutive write requests; determining, by the memory controller circuit, an efficiency value based on an amount of time the memory controller circuit is executing memory requests during the read turn and the write turn; and adjusting, by the memory controller circuit, the first and second numbers for a subsequent read turn and write turn based on the determined efficiency value.”
Claim 14 recites the following limitations:
“a write request queue; an instruction queue; a communication bus configured to send memory requests to a memory circuit; and an arbitration circuit configured to: store received write requests into the write request queue; based on a current value of a memory access efficiency: schedule a read turn by placing a first consecutive number of received read requests into the instruction queue; and schedule a write turn by moving a second number of consecutive write requests from the write request queue to the instruction queue; determine an updated value of the memory access efficiency based on an activity of the communication bus during execution of the read turn and the write turn; and adjust the first and second numbers to be scheduled in subsequent read and write turns based on the updated value.”
The prior art of record Falik et al (U.S. 7,579,683) teaches scheduling a burst read operation followed by bur program operation. Byun et al (U.S. 20190303293) teaches performing sequential program operations and sequential read operations. Liu et al (U.S. 20180188970) teaches a storage device comprises a storage controller may adjust a schedule 
However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations cited in claims 1, 8, and 14. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 8, and 14, either in the prior art or existing case law.
Claims 2-7, 9-13. 15-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133